       Case 4:19-cv-03425-JST Document 98 Filed 02/06/20 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               JOINT STIPULATION REGARDING
18                                                   NIANTIC’S AMENDED COMPLAINT
            v.
19
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26
27

28


                                                                                      STIPULATION
                                                                            Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 98 Filed 02/06/20 Page 2 of 4



 1          Pursuant to Federal Rule of Civil Procedure 15 and the Court’s instructions during the

 2   January 29, 2020 motion hearing in this matter, it is hereby stipulated between and among

 3   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt and Alen Hundur (“Defendants”)

 4   (collectively, the “Parties”), by their respective counsel, as follows:

 5          1.         WHEREAS, Federal Rule of Civil Procedure 15(a)(2) provides that a party may

 6   amend its pleading with the opposing party’s written consent;

 7          2.         WHEREAS, Defendants consent to Niantic’s filing of the amended complaint

 8   attached as Exhibit 1;

 9          3.         WHEREAS, Federal Rule of Civil Procedure 15(a)(3) requires a response to an

10   amended complaint within 14 days of service of the complaint;

11          4.         WHEREAS, Defendants require additional time to answer or otherwise respond

12   to the amended complaint;

13          5.         WHEREAS, Niantic consents to a seven-day extension of Defendants’ deadline

14   to respond to the amended complaint;

15          6.         NOW, THEREFORE, the parties stipulate as follows:

16          Niantic shall file the amended complaint attached as Exhibit 1 on February 7, 2020 or as

17   otherwise ordered by this Court. Defendants’ response to the amended complaint shall be due on

18   February 28, 2020, or, if the Court sets a later date for the filing of the amended complaint, within

19   21 days after Niantic files the amended complaint.

20          IT IS SO STIPULATED.
21

22

23

24

25

26
27

28
                                                      -1-
                                                                                             STIPULATION
                                                                                   Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 98 Filed 02/06/20 Page 3 of 4



 1
     DATED: February 6, 2020               PERKINS COIE LLP
 2

 3                                         By: /s/ Ryan Spear
                                               Ryan Spear
 4
                                           Attorneys for Plaintiff Niantic, Inc.
 5

 6   DATED: February 6, 2020               POLSINELLI LLP
 7
                                           By: /s/ Fabio E. Marino
 8                                             Fabio E. Marino
 9                                         Attorneys for Defendants Ryan Hunt and
                                           Alen Hundur
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         -2-
                                                                                STIPULATION
                                                                      Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 98 Filed 02/06/20 Page 4 of 4



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: February 6, 2020                           By: /s/ Ryan Spear
 4
                                                            Ryan Spear
 5
                                                        Attorney for Plaintiff Niantic, Inc.
 6

 7

 8
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11
     Dated: ______________________                _________________________________
12                                                The Honorable Jon S. Tigar
                                                  United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    -3-
                                                                                           STIPULATION
                                                                                 Case No. 19-cv-03425-JST
